
	
		II
		112th CONGRESS
		1st Session
		S. 190
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to
		  prohibit the imposition of new tolls on the Federal-aid system, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom from Tolls Act of
			 2011.
		2.Imposition of
			 new tolls on Federal-aid system
			(a)In generalSection 129 of title 23, United States
			 Code, is amended by adding at the end the following:
				
					(d)Exception for existing highway
				segments
						(1)In generalExcept as provided in paragraph (2), none
				of the funds made available to carry out this title shall be used to approve or
				otherwise authorize the imposition of any toll on any segment of highway
				located on the Federal-aid system—
							(A)the construction of which has been
				completed as of the date of enactment of this subsection;
							(B)that, as of the date of enactment of this
				subsection, is not tolled;
							(C)that was constructed with Federal
				assistance provided under this title; and
							(D)that is in actual operation as of the date
				of enactment of this subsection.
							(2)Exceptions
							(A)Number of toll lanesParagraph (1) shall not apply to any
				segment of highway on the Federal-aid system described in that paragraph that,
				as of the date on which a toll is imposed on the segment, will have the same
				number of non-toll lanes as were in existence prior to that date.
							(B)High-occupancy vehicle lanesA high-occupancy vehicle lane that is
				converted to a toll lane shall not be subject to this subsection, and shall not
				be considered to be a non-toll lane for purposes of determining whether a
				highway will have fewer non-toll lanes than prior to the date of imposition of
				the toll, if—
								(i)high-occupancy vehicles occupied by the
				number of passengers specified by the entity operating the toll lane may use
				the toll lane without paying a toll, unless otherwise specified by the
				appropriate county, town, municipal or other local government entity, or public
				toll road or transit authority; or
								(ii)each high-occupancy vehicle lane that was
				converted to a toll lane was constructed as a temporary lane to be replaced by
				a toll lane under a plan approved by the appropriate county, town, municipal or
				other local government entity, or public toll road or transit
				authority.
								.
			(b)Interstate system reconstruction and
			 rehabilitation pilot programSection 1216(b)(2) of the Transportation
			 Equity Act for the 21st Century (23 U.S.C. 129 note; 112 Stat. 212) is amended
			 by striking 3 facilities and inserting 2
			 facilities.
			
